MEMORANDUM ***
The facts and procedural posture of the case are known to the parties, and we do not repeat them here. Under regulations effective September 25, 2002, the Board of Immigration Appeals (“BIA”) “may review questions of law, discretion, and judgment and all other issues in appeals from decisions of immigration judges de novo.” 8 C.F.R. § 1003.1(d)(3)(ii). Here, the BIA found that, even if credible, Singh had not alleged facts demonstrating a well-founded fear of persecution. Although the BIA reached its decision on different grounds from the immigration judge (“IJ”), the BIA acted within its authority when it dismissed Singh’s asylum and withholding of removal claims.
Because the BIA’s ruling does not depend on Singh’s credibility, we do not reach the question of whether the IJ erred in making its credibility finding.
Singh’s petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.